DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 10-26-2021. As directed, claims 1-2, 4, 8, 10, and 13 have been amended, claim 9 was previously cancelled, and claims 17-19 are newly added. Thus, claims 1-8 and 10-19 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-26-2021 has been entered.

Response to Amendment
Applicant has amended claims 1 and 10 to address minor informalities, the previously held claim objections are hereby withdrawn.
The affidavit under 37 CFR 1.132 filed 10-26-2021 is sufficient to overcome the rejection of claims 1-8 and 9-10 based upon the evidence showing that the loss of medicament outlined in .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-16 have been considered but are moot because the new ground of rejection employing Hale (US 2007/0122353) and Byron (US 2004/0016427) presents new evidence that one of ordinary skill would recognize that a medicament would become charged as a result of aerosol generation under heated conditions, and thus the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Objections
Claim 14 is objected to because of the following informalities:  
-Line 2 recites “an inner and an outer wall” which Examiner suggests amending to read “an inner wall and an outer wall” for clarity.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the limitation “a stacking of stainless steel, copper, copper, and stainless steel layers” renders the claim scope indefinite. It is unclear whether Applicant intends the composition to be made up of 4 layers comprising, in order, a stainless steel layer, a copper layer, another copper layer, and an additional stainless steel layer, or if Applicant intends the composition to be made up of a stainless steel layer followed by a copper layer followed by a stainless steel layer, as two copper layers in the middle of the composition would seemingly produce a single copper layer. Further, Applicant is silent in their disclosure as to any illuminating information regarding this limitation, as it is recited in the Specification as either a “stainless steel/copper/copper/stainless steel” composition, or “stainless steel/copper/copper/stainless steel layers” as previously claimed. Examiner is interpreting this limitation such that a stacking of stainless steel and copper with an additional stainless steel layer is sufficient to meet the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 8, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Byron (US 2004/0016427).
Regarding claim 1, Hale discloses a device (30) for delivering a thermal condensation aerosol (paragraph 290, lines 3-6; Fig. 2A) comprising: 
a solid support, a thin layer of a drug composition coated on the solid support (paragraph 274, lines 1-5),
a housing (outer wall of 32) (paragraph 290, lines 7-8; Fig. 2A), defining an airway (paragraph 291, lines 1-4 disclose that the medicament “becomes entrained in a stream of air”, thus the airway is defined as the space within airway housing 32 where aerosol is entrained by the user’s inhalation; Fig. 2A also depicts the airflow into and out of the device 30),
wherein the housing (outer wall of 32) cools a drug vapor which is generated by heating the drug composition to form a condensation aerosol (paragraph 264, lines 1-5; paragraph 289, lines 1-3), wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21). 

    PNG
    media_image1.png
    225
    466
    media_image1.png
    Greyscale

Hale does not explicitly disclose that the drug used is susceptible to charging, and Hale is silent regarding the material composition of the airway housing, thus fails to disclose that the airway housing comprises an antistatic material.
However, Byron teaches a method of aerosolizing a compound via thermal condensation (abstract, lines 1-6) and further teaches that the medicament or other material used in the aerosolization process forms an electrostatic charge during aerosol condensation, thereby suggesting that the drug compound used is susceptible to charging by virtue of the aerosolization process, (paragraph 38, lines 7-9), and further indicates that the use of an antistatic material in the housing (the flow passage 23) reduces the deposition of the medicament on the device airway, and in the patient’s mouth and throat due to static electricity (paragraph 38, lines 9-18, this passage suggests the use of electrically conductive materials such as stainless steel for discharging the electrostatic charge, and paragraph 37, lines 13-17 also teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway).

Regarding claim 2, Hale in view of Byron disclose the device of claim 1, as discussed above.
Modified Hale further discloses that the antistatic material can be coated on an inner wall of an airway housing (see Byron: paragraph 37, lines 13-17 teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway).  
Regarding claim 3, Hale in view of Byron disclose the device of claim 2, as discussed above.
Modified Hale further discloses that the antistatic material is comprised of metallized airways, wherein the metallized airways are produced by coating the inner wall of the airway housing with conductive materials (see Byron: paragraph 37, lines 13-17 teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway, and paragraph 38, lines 9-13 further describe the use of electrically conductive materials for producing antistatic effect, and paragraph 36, lines 1-5 further set forth acceptable electrically conductive metals to be used).
Regarding claim 8, Hale in view of Byron disclose the device of claim 1, as discussed above.

Byron discloses that medication particles, when thermally condensed and aerosolized, have a tendency to charge (paragraph 38, lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aerosol particles of the condensation aerosolized alprazolam disclosed by Hale would have a susceptibility to charging when aerosolized, as taught by Byron.
Regarding claim 10, Hale discloses a method for producing drug condensation aerosol to a patient by inhalation in a drug delivery device (e.g. device 30) (abstract, lines 1-3 and 9-11; paragraph 290, lines 3-6), wherein the condensation aerosol is formed by heating a thin layer (42) containing the drug on a solid support (38) to produce a vapor of the drug (abstract, lines 5-7; paragraph 51, lines 4-6; paragraph 290, lines 7-15), Page 2 of 4wherein the heating is via breath actuation (paragraph 103, lines 5-21), and wherein a heat source supplies heat to the solid support at a rate that achieves a support temperature of at least 300oC and produces substantially complete vaporization of the drug composition from the solid support within a period of 2 seconds (paragraph 294, lines 1-4 and 12-21) and condensing the vapor to form a condensation aerosol characterized by less than 10% drug degradation products by weight (abstract, lines 3-4; paragraph 51, lines 4-8), and an MMAD of less than 5 microns (abstract, lines 4-5; paragraph 51, lines 8-9), and wherein the vapor is condensed through cooling in an airway (paragraph 264, lines 1-5; paragraph 289, lines 1-3). 
Hale further discloses that the device (30) includes an airway housing (housing 32) (paragraph 290, lines 7-8; Fig. 2A), but Hale does not explicitly disclose that the drug used is 
However, Byron teaches a method of aerosolizing a compound via thermal condensation (abstract, lines 1-6) and further teaches that the medicament or other material used in the aerosolization process forms an electrostatic charge during aerosol condensation, thereby suggesting that the drug compound used is susceptible to charging by virtue of the aerosolization process, (paragraph 38, lines 7-9), and further indicates that the use of an antistatic material in the housing (the flow passage 23) reduces the deposition of the medicament on the device airway, and in the patient’s mouth and throat due to static electricity (paragraph 38, lines 9-18, this passage suggests the use of electrically conductive materials such as stainless steel for discharging the electrostatic charge, and paragraph 37, lines 13-17 also teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thermal condensation aerosolization process disclosed by Hale could produce an electrostatic charge on the medicament causing deposition of the medicament particles on the device airway, as taught by Byron, driving a desire to use antistatic materials for the airway housing, as further suggested by Byron, in order to reduce the deposition of medicament particles on the device airway and within the patient’s mouth and throat by discharging the static electricity of the particles.
Regarding claim 11, Hale in view of Byron disclose the method of claim 10, as discussed above.

Regarding claim 12, Hale in view of Byron disclose the method of claim 10, as discussed above.	
Modified Hale further discloses that the antistatic material is comprised of metallized airways, wherein the metallized airways are produced by coating the inner wall of the airway housing with conductive materials (see Byron: paragraph 37, lines 13-17 teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway, and paragraph 38, lines 9-13 further describe the use of electrically conductive materials for producing antistatic effect, and paragraph 36, lines 1-5 further set forth acceptable electrically conductive metals to be used).
Regarding claim 17, Hale in view of Byron disclose the device of claim 10, as discussed above.
Hale discloses that the thermal condensation aerosol can comprise several different drugs including alprazolam (paragraphs 173 and 376 of Hale).
Byron discloses that medication particles, when thermally condensed and aerosolized, have a tendency to charge (paragraph 38, lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aerosol particles of the condensation aerosolized alprazolam disclosed by Hale would have a susceptibility to charging when aerosolized, as taught by Byron.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Byron (US 2004/0016427), as applied to claims 1 and 10 above, in further view of Geiger (US 2008/0210225) and Weisher (“Design for Electrostatic-Discharge (ESD) Protection in Telecommunications Products”).
Regarding claim 4, Hale in view of Byron disclose the device of claim 3, as discussed above.
Modified Hale discloses that the metallized airway can be achieved using stainless steel (see Byron: paragraph 36, lines 1-5 further set forth acceptable electrically conductive metals to be used including stainless steel).
Modified Hale fails to disclose the use of stainless steel, copper, copper, stainless steel layers for the metallized airway.
However, Geiger teaches an antistatic spacer consisting of a chamber (22) wherein an inner wall of the chamber (22) is formed of an antistatic material (60) (paragraph 59, lines 1-8; paragraph 75, lines 1-4; Figs. 1 and 11), and indicates that the effect of the antistatic layer (60) is intensified by forming the core and outer layers (54, 56) of similarly antistatic layers (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device).
Further, Geiger teaches that the conductive metals used to create the metallized airway on the inner wall should be selected from the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallized airway of modified Hale in order to additionally use copper as a conductive metal antistatic material because copper appears in the middle of the triboelectric series table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be selected), and therefore a prima facie case of obviousness exists (see MPEP 2143.I.E). Further, Geiger indicates that the effect of the antistatic layer (60) is intensified by forming the core and outer layers (54, 56) of similarly antistatic layers (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device) thus, modified Hale could further be modified to include layers of antistatic metals as taught by Geiger, in order to intensify the antistatic properties of the device airway.
While Byron suggests the use of stainless steel for the antistatic metal, and Geiger suggests the use of copper, further modified Hale does not explicitly indicate that stainless steel is a suitable material in the triboelectric series, as Geiger’s table fails to include stainless steel.
However, Weisher evidences that stainless steel resides in the middle of the triboelectric series and exhibits similar properties as brass (see page 4, Table I: Tribolelectric Series, brass and stainless steel reside at the same position of the listed materials).
brass appear in the middle of the table), and further provided with Geiger’s suggestion to create a layered metallized airway (see Geiger: paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), and further given Byron’s suggestion of stainless steel as a suitable material to reduce deposition of medicament particles (see Byron: paragraph 36, lines 1-5), and the evidence provided by Weisher that stainless steel exhibits similar triboelectric properties as brass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airway housing of modified Hale to include layers of stainless steel and copper to intensify the antistatic properties of the airway, as taught by Geiger’s layered embodiment, because stainless steel, as evidenced by Weisher, exhibits triboelectric properties similar to brass which resides at a similar placement on the triboelectric series as copper.

Regarding claim 13, Hale in view of Byron disclose the device of claim 12, as discussed above.
Modified Hale discloses that the metallized airway can be achieved using stainless steel (see Byron: paragraph 36, lines 1-5 further set forth acceptable electrically conductive metals to be used including stainless steel).
Modified Hale fails to disclose the use of stainless steel, copper, copper, stainless steel layers for the metallized airway.

Further, Geiger teaches that the conductive metals used to create the metallized airway on the inner wall should be selected from the middle of the triboelectric series (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallized airway of modified Hale in order to additionally use copper as a conductive metal antistatic material because copper appears in the middle of the triboelectric series table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be selected), and therefore a prima facie case of obviousness exists (see MPEP 2143.I.E). Further, Geiger indicates that the effect of the antistatic layer (60) is intensified by forming the core and 
While Byron suggests the use of stainless steel for the antistatic metal, and Geiger suggests the use of copper, further modified Hale does not explicitly indicate that stainless steel is a suitable material in the triboelectric series, as Geiger’s table fails to include stainless steel.
However, Weisher evidences that stainless steel resides in the middle of the triboelectric series and exhibits similar properties as brass (see page 4, Table I: Tribolelectric Series, brass and stainless steel reside at the same position of the listed materials).
Given that Geiger includes brass as a suitable material at a suitable position on the triboelectric series to give antistatic properties (see Geiger: in the supplied table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table), and further provided with Geiger’s suggestion to create a layered metallized airway (see Geiger: paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 and core 56 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), and further given Byron’s suggestion of stainless steel as a suitable material to reduce deposition of medicament particles (see Byron: paragraph 36, lines 1-5), and the evidence provided by Weisher that stainless steel exhibits similar triboelectric properties as brass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Byron (US 2004/0016427), as applied to claims 1 and 10 above, in further view of Geiger (US 2008/0210225).
Regarding claim 5, Hale in view of Byron disclose the device of claim 1, as discussed above. 
	Modified Hale fails to disclose that the antistatic material comprises a metallic tape applied to the inner wall and an outer wall of the airway housing.
However, Geiger teaches that an antistatic material (60) comprised of a metallic tape applied to the inner wall (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), in order to intensify the antistatic attributes of the airway (paragraph 76, lines 3-7).  

Regarding claim 14, Hale in view of Byron disclose the method of claim 10, as discussed above. 
	Modified Hale fails to disclose that the antistatic material comprises a metallic tape applied to the inner wall and an outer wall of the airway housing.
However, Geiger teaches that an antistatic material (60) comprised of a metallic tape applied to the inner wall (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), in order to intensify the antistatic attributes of the airway (paragraph 76, lines 3-7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airway housing of modified Hale to include a conductive metal tape as the antistatic material of a metallic tape applied to the inner .
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Byron (US 2004/0016427), as applied to claims 1 and 10 above, in further view of O’Callaghan (WO 9311817).
Regarding claim 6, Hale in view of Byron disclose the device of claim 1, as discussed above.
While modified Hale indicates that it is known for medicaments to charge during thermal condensation aerosolization (see Byron: paragraph 38, lines 7-9), and further indicates that in reducing the particle deposition on the device airway, antistatic materials can be applied (see Byron: paragraph 38, lines 9-18, this passage suggests the use of electrically conductive materials such as stainless steel for discharging the electrostatic charge, and paragraph 37, lines 13-17 also teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway), modified Hale fails to disclose that the antistatic material can be comprised of an antistatic spray applied on a default airway of the housing.
However, O’Callaghan teaches that an antistatic material applied to the airway (9) is comprised of an antistatic spray in order to reduce the tendency for particles to deposit on the airway (abstract, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic spray on the device airway of the device disclosed by modified Hale, as taught by O’Callaghan, to achieve the same result as indicated by Byron to reduce particle deposition on the interior of the device.
Regarding claim 15, Hale in view of Byron disclose the device of claim 10, as discussed above.
While modified Hale indicates that it is known for medicaments to charge during thermal condensation aerosolization (see Byron: paragraph 38, lines 7-9), and further indicates that in reducing the particle deposition on the device airway, antistatic materials can be applied (see Byron: paragraph 38, lines 9-18, this passage suggests the use of electrically conductive materials such as stainless steel for discharging the electrostatic charge, and paragraph 37, lines 13-17 also teach the use of an antistatic coating on the inner portion of the airway to reduce sticking/clogging of the medicament in the airway), modified Hale fails to disclose that the antistatic material can be comprised of an antistatic spray applied on a default airway of the housing.
However, O’Callaghan teaches that an antistatic material applied to the airway (9) is comprised of an antistatic spray in order to reduce the tendency for particles to deposit on the airway (abstract, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic spray on the device airway of the device disclosed by modified Hale, as taught by O’Callaghan, to achieve the same result as indicated by Byron to reduce particle deposition on the interior of the device.
Claims 7, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Byron (US 2004/0016427), as applied to claims 1 and 10 above, in further view of Snyder (US 2008/0257345).
Regarding claim 7, Hale in view of Byron disclose the device of claim 1, as discussed above.

However, Snyder teaches a device wherein an antistatic material is comprised of antistatic plastics applied as airway housing materials (chamber housing 4 is comprised of antistatic plastic; paragraph 39, lines 1-3). Snyder further teaches that the use of an antistatic material for the housing improves the consistency of the medicament delivery because the aerosol generated by the device is less likely to be attracted to the interior surface of the housing during delivery (paragraph 10, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic plastic for the device airway of the device disclosed by modified Hale, as taught by Snyder, to achieve the same result as indicated by Byron to reduce particle deposition on the interior of the device, and improve consistency of the delivered medicament.
Regarding claim 16, Hale in view of Byron disclose the device of claim 10, as discussed above.
While modified Hale indicates that it is known for medicaments to charge during thermal condensation aerosolization (see Byron: paragraph 38, lines 7-9), and further indicates that in 
However, Snyder teaches a device wherein an antistatic material is comprised of antistatic plastics applied as airway housing materials (chamber housing 4 is comprised of antistatic plastic; paragraph 39, lines 1-3). Snyder further teaches that the use of an antistatic material for the housing improves the consistency of the medicament delivery because the aerosol generated by the device is less likely to be attracted to the interior surface of the housing during delivery (paragraph 10, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic plastic for the device airway of the device disclosed by modified Hale, as taught by Snyder, to achieve the same result as indicated by Byron to reduce particle deposition on the interior of the device, and improve consistency of the delivered medicament.
Regarding claim 18, Hale in view of Byron and Snyder disclose the device of claim 7, as discussed above.
	Modified Hale further discloses wherein the antistatic plastic is antistatic polycarbonate (see Snyder: paragraph 40, lines 1-4).
Regarding claim 19, Hale in view of Byron and Snyder disclose the device of claim 16, as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785